Citation Nr: 1233585	
Decision Date: 09/27/12    Archive Date: 10/09/12

DOCKET NO.  09-21 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for a back disability diagnosed as degenerative disc disease.

2. Entitlement to service connection for tingling of the bilateral lower extremities, claimed as secondary to back disability.

3. Entitlement to service connection for a hip disability, to include as secondary to back disability.

4. Entitlement to service connection for heel spurs, to include as secondary to back disability.

5. Entitlement to service connection for varicose veins, claimed as including possible deep vein thrombosis.

6. Entitlement to service connection for Hepatitis A.

7. Entitlement to service connection for recurring ingrown toenail.
ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1976 to January 1979. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision issued by the Regional Office (RO) in Roanoke, Virginia. The RO denied entitlement to service connection for the claimed disabilities.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC, to ensure compliance with applicable law. VA will notify the Veteran if further action is required on his part.


REMAND

The claims file reflects that certain evidence remains outstanding and a clarifying medical opinion is warranted. The matter must be remanded to the RO/AMC for further development in accordance with VA's duty to assist. 

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA to assist claimants by gathering all pertinent records of VA treatment and all identified private treatment records. Pursuant to 38 C.F.R. § 3.159, VA will also make reasonable efforts to obtain records held by State or local governments. 38 C.F.R. § 3.159(c)(1). The Veteran has indicated that the only available treatment records are from the State of Virginia Department of Corrections. He has submitted some copies of treatment records generated by Lawrenceville Correctional Center, but the records appear incomplete. Treatment records from Deerfield Correctional Center appear in the record, but only dated through June 9, 2008. The Veteran advised VA in August 2010 that he had been moved to Coffeewood Correctional Center, but, as noted by the May 2012 VA examiner, no records from that facility appear in the claims file. In accordance with VA's duty to assist and 38 C.F.R. § 3.159(c)(1), the RO/AMC must attempt to obtain copies of the outstanding treatment records and associate them with the claims file.

The Veteran was afforded a VA spinal disorders examination in May 2012. The examiner opined that his claimed back was not likely related to his active duty service despite his contentions of continuity of symptomatology. The examiner provided the following basis for that opinion: "the Veteran reports that he has back pain, but unfortunately there is no documentation to support chronicity of the condition from 1978 until 1996." However, lay evidence may not be considered factually incredible solely on the basis of a lack of contemporaneous medical evidence. Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir. 2009); Buchanan v. Nicholson, 451 F.3d 1331 (Fed.Cir. 2006). Although a medical examiner may attach medical or clinical significance to a lack of contemporaneous medical records, the Board is responsible for weighing the probative value of the proffered evidence in light of the entirety of the record. Barr v. Nicholson, 21 Vet.App. 303 at 308 (2007). As the examiner did not provide a medical (italics added for emphasis) opinion, a clarifying opinion is necessary. See 38 C.F.R. § 4.2 .

Accordingly, the case is REMANDED to the RO/AMC for the following action:

1. Gather any outstanding records of VA treatment or examination and associate them with the claims file.

2. Provide the Veteran with the necessary authorizations for the release of any pertinent private treatment records not currently on file. Associate any available records with the claims file. Make at least two (2) attempts to retrieve records from each identified source. If any records are unavailable, document the unavailability within the claims file and advise the Veteran so he can submit any copies in his possession.

3. Take appropriate steps pursuant to 38 C.F.R. § 3.159(c)(1) to obtain from the Virginia Department of Corrections copies of the following: all treatment records available from Lawrenceville Correctional Center; records dated after June 9, 2008 from Deerfield Correctional Center; and records from Coffeewood Correctional Center. If the records are unavailable, document the unavailability within the claims file and advise the Veteran so he can submit any copies of such documents in his possession.

4. Subsequently, return the Veteran's claims file to the May 2012 spinal disorders examiner in accordance with 38 C.F.R. § 4.2. If that examiner is not available, provide the claims file to another examiner of suitable background and experience to render an opinion as to whether the Veteran's current low back disability likely originated in, or resulted from any incident of, his active duty service.

The claims folder and a copy of this remand must be made available to the examiner, who must specifically acknowledge receipt and review of these materials in any report generated.

The examiner must provide a MEDICAL opinion as to whether ANY PART of the Veteran's current back disability likely originated during, or as a result of any incident of, his active duty service. In all conclusions, the examiner must explain the MEDICAL basis or bases (i.e. Is it likely or not likely that the type of disability currently experienced by the Veteran could have been caused by in-service back strains and parachute landings? If so, is it likely or not likely that any disability incurred during service would have progressed to a severity level similar to what the Veteran currently experiences?).

The examiner is requested to provide a complete explanation for his or her opinion, based on his or her clinical experience, medical expertise, and established principles. If the examiner is unable to render the requested opinions, he or she must explain why. A NEW EXAMINATION SHOULD ONLY BE PROVIDED IF DEEMED NECESSARY TO RENDER THE REQUESTED OPINIONS.

5. After the above has been completed, review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full. If any development is incomplete, appropriate corrective action is to be implemented. NOTE that if the evidence added to the claims file as a result of this remand indicates current residuals of Hepatitis A or ingrown toenail or hip or heel spur disabilities, examinations MAY be warranted.

6. Thereafter, consider all of the evidence of record and readjudicate the Veteran's appeal. If the benefits sought remain denied, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC). The SSOC must contain notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal. An appropriate period of time should be allowed for response. Thereafter, if indicated, the case should be returned to the Board for appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims. His cooperation in VA's efforts to develop his claims is both critical and appreciated. The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655.

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts. It has been held that compliance by the Board or the RO is neither optional nor discretionary. Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet.App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


